DISSENTING STATEMENT BY
FORD ELLIOTT, P.J.E.:
I respectfully dissent and would instead address Judge Herron’s order in this matter as to whether it violates the coordinate jurisdiction rule. I agree that appellee’s issue regarding error in Judge Manfredi’s order may be subject to appellate review under the terms of the arbitration statute. However, this does not preclude Judge Herron from acting under the limited exception to the coordinate jurisdiction rule if he determines that Judge Manfredi’s order is clearly erroneous and would result in a manifest injustice if allowed to stand. As set forth in our supreme court’s decision in Zane v. Friends Hosp., 575 Pa. 236, 836 A.2d 25 (2003):
This general prohibition against revisiting the prior holding of a judge of coordinate jurisdiction, however, is not absolute. Departure from the rule is allowed in “exceptional circumstances” when there has been a change in the controlling law or where there was a substantial change in the facts or evidence. Of import for this appeal, an exception is permitted where “the prior holding was clearly erroneous and would create a manifest injustice if followed.” The purpose for this limited exception is largely self-evident. To accede to a coordinate judge’s order that is clearly erroneous would be not only to permit an inequity to work on the party subject to the order, but would allow an action to proceed in the face of almost certain reversal on appellate review. Moreover, the requirement that the prior holding also create a manifest injustice serves as a significant curb on the exception so that it would apply to only those situations in which adhering to the prior holding would be, in essence, plainly intolerable.
Id. at 243-244, 836 A.2d at 29-30, quoting Commonwealth v. Starr, 541 Pa. 564, 575-576, 664 A.2d 1326, 1332 (1995).
Following a heai'ing in this case, Judge Herron determined that as a matter of fact and law, there is no enforceable arbitration agreement. Clearly, the evidence presented before Judge Herron on the motion to vacate and not considered by Judge Man-fredi represented a substantial change in the evidence. Judge Herron determined that this rendered Judge Manfredi’s order, compelling arbitration without any fact-finding on this disputed issue, to be clearly erroneous.
Judge Herron also determined that Judge Manfredi’s order created a manifest injustice in that appellee is now in his eighties and deprived of his right to pursue a claim in court for over two years based on an erroneous ruling. Such matters as additional expense, substantial delay and waste of court resources have been held to constitute manifest injustice by this court. Jones v. Rivera, 866 A.2d 1148, 1151-1152 (Pa.Super.2005); DiGregorio v. Keystone Health Plan East, 840 A.2d 361, 371-372 (Pa.Super.2003) (en banc).
In Footnote 2 on page 8 of its decision, the Majority states that the coordinate jurisdiction rule is effectively incorporated in § 7314(a)(l)(v). If this be the case, then so are the exceptions. As a matter of process, I believe that a judge is always *1277empowered to act within his or her authority to determine that in the interests of justice a clearly erroneous ruling in the same matter by another judge of coordinate jurisdiction must be subject to correction to avoid a manifest injustice. While an appeal may certainly be available to a party, a clearly erroneous ruling need not await such review and its attendant burden on the affected party.
For all of these reasons, I believe Judge Herron was within his inherent judicial authority in entering his order vacating the arbitration award.